          Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,                      )
                                                )
        v.                                      )       Case No. 21-93 (RC)
                                                )
 JOHN D. ANDRIES,                               )
                                                )
                        Defendant.              )
                                                )

                   DEFENDANT’S MOTION TO DISMISS COUNTS ONE, TWO, AND
                       THREE OF THE SUPERSEDING INDICTMENT

        The defendant, John Andries, files this motion to dismiss counts 1-3 of the Superseding

 Indictment, pursuant to Fed. R. Crim. P. 12(b). For the reasons discussed below, counts 1-3 fail

 to state an offense and fail to give proper notice to the defendant.

                                       BACKGROUND

       On January 28, 2021, John Andries was charged in a complaint with Knowingly Entering

or Remaining in any Restricted Building or Grounds Without Lawful Authority in violation of 18

U.S.C. §1752(a)(1)&(2), and Violent Entry and Disorderly Conduct on Capitol Grounds in

violation of 40 U.S.C. §5104(e)(2)(E)(D)&(G). See ECF Dkt. No. 1. On February 8, 2021, the

government filed an Information alleging the same offenses. See ECF Dkt. No. 5. On May 26,

2021, the government filed a Superseding Indictment adding a felony charge of Obstruction of

an Official Proceeding in violation of 18 U.S.C. §§1512(c)(2) & 2. See ECF Dkt. No. 15.

                                       LEGAL AUTHORITY

       The Indictment must be a “plain, concise, and definite written statement of the essential

facts constituting the offense charged.” Fed. R. Crim. P. 7(c)(1). An indictment “must provide


                                                    1
          Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 2 of 18




the defendant sufficient detail to allow him to prepare a defense, to defend against a subsequent

prosecution for the same offense, and to ensure that he be prosecuted upon facts presented to the

grand jury.” United States v. Apodaca, 275 F. Supp. 3d 123, 153 (D.C. Cir. 2017) (citing Russell

v. United States, 369 U.S. 749 (1962), and Stirone v. United States, 361 U.S. 212 (1960)). A

criminal defendant “may raise by pretrial motion any defense, objection, or request that the Court

can determine without a trial on the merits.” Fed. R. Crim. P. 12(b)(3). Rule 12 provides that a

defendant may also move to dismiss the Indictment for “failure to state an offense” and “lack of

specificity.” Fed. R. Crim. P. 12(b)(3)(B)(iii),(v).

       A criminal statute is unconstitutionally vague if it “fails to give ordinary people fair

notice of the conduct it punishes, or is so standardless that it invites arbitrary enforcement.”

United States v. Bronstein, 849 F.3d 1101, 1106 (D.C. Cir. 2017) (quoting Johnson v. United

States, 576 U.S. 591, 595 (2015)). “The touchstone is whether the statute, either standing alone

or as construed, made it reasonably clear at the relevant time that the defendant’s conduct was

criminal.” United States v. Lanier, 520 U.S. 259 (1997). The “void-for-vagueness doctrine”

protects against arbitrary or discriminatory law enforcement. Sessions v. Dimaya, 138 S. Ct.

1204, 1212 (2018) (citing Kolender v. Lawson, 461 U.S. 352, 358 (1983)).

       The rule of lenity applies if the terms of the statute are ambiguous; once it is determined

that a statute is ambiguous, the rule of lenity “requires that the more lenient interpretation

prevail.” United States v. R.L.C., 503 U.S. 291, 293 (1992). This rule is rooted in “the

instinctive distaste against men languishing in prison unless the lawmaker has clearly said they

should.” Id. at 305 (quoting United States v. Bass, 404 U.S. 348, 336 (1971)). The Courts have

“[r]eserved lenity for those situations in which a reasonable doubt persists about a statute’s

intended scope even after resort to the language and structure, legislative history, and motivating


                                                  2
          Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 3 of 18




policies of the statute.” Id. (citing Moskal v. United States, 498 U.S. 103, 108 (1990)).

“Whether a statutory term is unambiguous … does not turn solely on dictionary definitions of its

component words. Rather, ‘the plainness or ambiguity of statutory language is determined [not

only] by reference to the language itself, [but as well by] the specific context in which that

language is used, and the broader context of the statute as a whole. Yates v. United States, 574

U.S. 528, 537 (2015) (quoting Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997)).

                                       ARGUMENT

   I.      18 U.S.C. §1512(c)(2) as alleged in the Superseding Indictment Fails to State an

           Offense

           a. Congressional Intent and Statutory Construction of 18 U.S.C. §1512(c)(2)

        After analyzing the congressional intent and plain meaning of the statute, it is clear that

the purpose of the law is to protect the integrity of hearings before tribunals by preventing

witness tampering and destruction of evidence.

        18 U.S.C. §1512(c) provides: “Whoever corruptly –

           (1) Alters, destroys, mutilates, or conceals a record, document, or
               other object, or attempts to do so, with the intent to impair the
               object’s integrity or availability for use in an official proceeding;
               or

           (2) Otherwise obstructs, influences, or impedes any official
               proceeding, or attempts to do so…shall be fine….or imprisoned…

   §1512(c). An “official proceeding” is defined as –

           (1) A proceeding before a judge or court of the United States, a United
               states magistrate judge, bankruptcy judge, a judge of the United
               States Tax Court, a special trial judge of the Tax Court, a judge of
               the United States Court of Federal Claims, or a Federal grand jury;

           (2) A proceeding before the Congress;

           (3) A proceeding before a Federal Government agency which is

                                                  3
            Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 4 of 18




                authorized by law; or

             (4) A proceeding involving the business of insurance whose activities
                 affect interstate commerce before any insurance regulatory official
                 or agency or any agent or examiner appointed by such official or
                 agency to examine the affairs of any person engaged in the
                 business of insurance whose activities affect interstate commerce;

§1515(a)(1).

       18 U.S.C. §1512(c) was enacted as part of the Sarbanes-Oxley Act of 2002, which was

titled “Corporate Fraud Accountability,” and which targeted “corporate malfeasance.” Pub.L.

No. 107-204, 116 Stat. 745. Sarbanes-Oxley was designed to “protect investors and restore trust

in financial markets following the collapse of the Enron Corporation” after revelations that

Enron’s outside auditor had “systematically destroyed potentially incriminating documents.”

Yates v. U.S. 574 U.S. 528, 532 (2015). Given the context and purpose of the Sarbanes-Oxley

legislation, the Supreme Court narrowly interpreted the term “tangible object” in §1519, which

penalized

                [w]hoever knowingly alters, destroys, mutilates, conceals, covers
                up, falsifies, or makes a false entry in any record, document, or
                tangible object with the intent to impede, obstruct, or influence the
                investigation or proper administration of any matter within the
                jurisdiction of any department or agency of the United States…..

18 U.S.C. §1519. Keeping in mind that in the Sarbanes-Oxley Act, “Congress trained its

attention on corporate and accounting deception and cover-ups” id. at 532, the Court held that

the Act did not contemplate penalizing the act of tossing undersized fish overboard to avoid the

consequences of an inspection by federal authorities. Rather, in the context of the statute’s

purpose, a “tangible object” must be one used to record or preserve information.” Id. So while

fish are in fact tangible objects in the ordinary sense of that phrase, they do not qualify as

tangible objects for purposes of §1519.


                                                  4
          Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 5 of 18




       In an amendment to §1512, the Sarbanes-Oxley Act added the current subsection (c)(2),

which penalizes corruptly obstructing, influencing, or impeding “any official proceeding.” The

term “official proceeding” is defined in §1515 to include a proceeding “before a judge or court of

the United States” and a proceeding “before the Congress.” Like the phrase “tangible objects” in

§1519, the phrase “official proceeding” in §1512 requires interpretation. “Dictionary definitions

of the term ‘proceeding’ alone…cannot conclusively resolve” whether a proceeding is an

“official proceeding” under §1512. United States v. Ermoian, 752 F.3d 1165, 1170 (9th Cir.

2013). Courts have also interpreted “official proceeding” to imply something formal. See, e.g.,

United States v. Sutherland, 921 F.3d 421, 426 (4th Cir. 2019) (FBI investigation not an official

proceeding” because that term “implies something more formal than a mere investigation”), cert.

denied, 140 S. Ct. 1106; United States v. Dunn, 434 F. Supp. 2d 1203, 1207 (M.D. Ala. 2006) )

(investigation conducted by Bureau of Alcohol, Tobacco, and Firearms not an “official

proceeding” because the term encompasses “events that are best thought of as hearings (or

something akin to hearings”). As with the phrase “tangible object” in §1519, the phrase “official

proceeding” must be interpreted in light of the statute’s purpose, which is “to enhance and

protect the necessary role of crime victims and witnesses in the criminal justice process.” United

States v. Ramos, 537 F.3d 439, 462 (5th Cir. 2008).

       In light of the context of this “witness tampering” statute, an “official proceeding before

the Congress” contemplates the same type of “adversarial nature” as court proceedings where

there is a potential for witnesses to be influenced or documents to be destroyed. See S.Rep. No.

107-146, at *6 (2002). “[T]he charged conduct must have some reasonable nexus to a record,

document or tangible object,” United States v. Singleton, 2006 WL 1984467 *3 (S.D. Texas

2006), or to witness testimony, United States v. Kumar, 617 F.3d 612, 619-20 (2d Cir. 2010), and



                                                5
          Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 6 of 18




the obstruction must concern a proceeding involving adjudicative or at least “quasi-adjudicative

responsibilities.” United States v. Perez, 575 F.3d 164, 169 (2d Cir. 2009). For example, in

Ermoian, 752 F.3d at 1170-71, the court held that an “official proceeding” suggests a “formal

appearance before a tribunal;” an FBI field investigation did not qualify. The court held that

“when examining the term ‘proceeding’ within the grammatical structure of the definition at

issue, it becomes clear that the term connotes some type of formal hearing.” Id. Most

importantly, the court focused on the contextual language that §1512 uses when referring to

“official proceeding.” The Court explained that §1512 refers to “preventing the attendance or

testimony of any person”; “preventing the production of a record, document, or other object, in

an official proceeding; and being absent from an official proceeding to which that person has

been summoned by legal process.” Id. at 1171-1172. It was important to the Court that the use

of the words, “testimony,” “attendance,” “production,” and “summons,” “strongly implies a

hearing before a formal tribunal.” Id. at 1172. Accord United States v. McDaniel, 2014 WL

2084891 (N.D. Georgia 2014) (“official proceeding” for purposes of §1512(c) did not include an

FBI investigation); Sutherland at 921 F.3d 421, (the term “proceeding” implies ‘some formal

convocation….in which parties are directed to appear”) (quoting United States v. Young, 916

F.3d 368, 384 (4th Cir. 2019)). 1

           b. The Electoral Count on January 6 is not an “Official Proceeding”

       When considering the legislative history of 18 U.S.C. §1512 and Congress’s role in

counting the electoral votes pursuant to the 12th Amendment and the Electoral Count Act of


1
 The D.C. Circuit has not addressed the question, except in a pre-Sarbane-Oxley version of §
1512, one that did not include the current subsection (c)(2), where the Court held that by entering
into a plan to encourage others to falsify documents and to testify falsely before the Inspector
General in a matter that was to be passed to the grand jury, the defendant obstructed an official
proceeding. United States v. Kelley, 36 F.3d 1118, 1123 (D.C. Cir. 1994).

                                                6
          Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 7 of 18




1887, later codified in 3 U.S.C. §15, the electoral count is clearly a ceremonial and

administrative event that is not an “official proceeding” contemplated in §1512; it is not an

adjudicative proceeding involving witness testimony and evidence. The Twelfth Amendment

and the Electoral Count Act of 1887 place the responsibility on Congress to count electoral votes

after the states have already heard any disputes and certified the vote. Bush v. Gore, 531 U.S.

98, 154 (2000) (Breyer, J., dissenting). Members of Congress may make an objection, in

writing, and without argument. 3 U.S.C. §15. According to the statute, there is no testimony, no

witnesses, no argument, and no evidence.

       The purpose of the Electoral Count Act of 1887 was to resolve years of confusion as to

what exactly Congress’s role was in counting the electoral votes. The seven sections of the Act

attempt to do five things:

           (1) Give the states enough time between election day and elector
               balloting day to settle controversies over the appointment of their
               presidential electors (Section 1);

           (2) Encourage the states to establish mechanisms for resolving
               contests over the appointment of presidential electors prior to the
               day of electoral balloting (Section 2);

           (3) Publicize and place on the record the states’ determination of the
               outcome of their electoral appointment process (Section 3)’

           (4) Minimize congressional involvement in resolving controversies
               over elector appointment not authoritatively resolved by the states
               (Section 4);

           (5) Settle procedural issues for conducting the joint session at which
               Congress counts the states’ electoral votes (Sections 4-7). 2

       The sponsors of the Electoral Count Act hoped that “if the disputes touching the



2
 Stephen A. Siegel, The Conscientious Congressman’s Guide to the Electoral Count Act of 1887, 56
FLLR 541, 578 (2004)

                                                 7
          Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 8 of 18




Constitution of the Electoral Colleges in the States could be disposed of in advance of their

action, the counting of the electoral votes at the seat of government…would be usually a little

more than a formal ceremony.” 3 Section 5 of the Act provides that the “State’s selection of

electors “shall be conclusive, and shall govern in the counting of the electoral votes” if the

procedural rules have been followed. Bush v. Gore, 531 U.S. 98, 113 (2000) (Rehnquist, J.,

concurrence). Thus, the legislative history of the Act suggests that the Electoral Count is

intended to be a “ceremonial” finalization of the votes that have already been certified by the

states to ensure that certain requirements have been met before the votes are finalized and

recorded. So while Congress is in session on January 6, it is not the “proceeding before

Congress” for purposes of §18 U.S.C. 1512(c) and 1515(b).

       The basis of count one of the Superseding Indictment is that Mr. Andries intended to

“impede or influence” Congress’s certification of the Electoral College vote on the basis that the

“ceremonial” certification is an “official proceeding.” As outlined by the congressional intent of

18 U.S.C. §1512(c) and the legislative history and purpose of the Electoral Act of 1887,

“obstruction of an official proceeding before Congress” was never intended to apply to an event

that involves no witness testimony, documentary or tangible evidence, or meaningful

adjudication. Of course, most-if not all- of congressional hearings do involve witness testimony

and documentary evidence, and allow Congress to exercise their investigatory power. Section

1512(c) is designed to protect the integrity of witness testimony and evidence at those

proceedings. See generally United States v. Poindexter, 951 F.2d 369, 382 (D.C. Cir. 1991)

(discussing how the Victim and Witness Protection Act of 1982 created a new provision, §1512,


3
 Stephen A. Siegel, The Conscientious Congressman’s Guide to the Electoral Count Act of 1887, 56
FLLR 541, 585 (2004) (quoting Senator George Edmunds in H.R. Misc. Doc. No. 44-13, supra note 31, at
18).


                                                  8
          Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 9 of 18




which prohibits various forms of witness tampering). Moreover, counting the electoral college

votes is not an adjudicative proceeding. Congress was tasked with merely ensuring that the

requirements for certification have been followed after the states have already made the

determination that the votes were lawfully certified.

       The administrative and ceremonial proceeding was not the target of §1512(c). The

government’s own definition of a congressional hearing makes this distinction clear. According

to Govinfo.com, a congressional hearing is:

       A meeting or session of the Senate, House, Joint, or Special Committee of
       Congress, usually open to the public, to obtain information on proposed
       legislation, conduct an investigation, or evaluate/oversee the activities of a
       government department, or the implementation of a federal law. In addition,
       hearings may also be purely exploratory in nature, providing testimony and data
       about topics of current interest.


See Congressional Hearings | govinfo. The electoral vote counting is not included in this

description because it does not have the same characteristics as a congressional hearing. In fact,

when searching through the record of past congressional hearings, there is a standard format that

is applied to each hearing that is similar to a “hearing before a tribunal.” Id. The government

cannot conveniently group the unique tradition of the Electoral Count with every other

Congressional hearing as they are completely different and possess different functions and

characteristics. The government also cannot ignore years of precedent and legislative history

where the clear purpose of 18 U.S.C. §1512(c)(2) is to protect the integrity of hearings where

there is a potential for destruction of documents and witness tampering.

           c. Even if the Court determines that the Electoral Count is an “Official
              Proceeding,” 18 U.S.C. §1512(C)(2) is Unconstitutionally Vague as Applied to
              this case


       Under the same principles of United States v. Johnson, 576 U.S. 591 (2015) and its


                                                 9
         Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 10 of 18




progeny, 18 U.S.C. §1512(c)(2) violates due process as it is vague and does not provide fair

notice to Mr. Andries as to the conduct it punishes. The statute provides that:

       “Whoever corruptly –

           1. Alters, destroys, mutilates, or conceals a record, document, or
              other object, or attempts to do so, with the intent to impair the
              object’s integrity or availability for use in an official proceeding;
              or

           2. Otherwise obstructs, influences, or impedes any official
              proceeding, or attempts to do so…shall be fine….or imprisoned…

18 U.S.C. §1512(c)(1)(2)(emphasis added). First, §1512(c) uses words throughout both sections

that require courts to speculate as to their meaning in the context of the defendant’s particular

actions. Courts must speculate as to the meaning of the word “corruptly” and the phrase

“official proceeding.” Even more problematic is that subsection (c)(2) is a “residual clause,” one

that is ambiguous and that requires Courts to determine exactly what line must be drawn in order

to determine if a defendant is “otherwise” obstructing, impeding, or influencing an official

proceeding before Congress.

       The Court in Johnson explained that “the indeterminacy of the wide-ranging inquiry

required by the residual clause both denies fair notice to defendants and invites arbitrary

enforcement by judges.” Johnson, 576 U.S. at 597. There, the Court found a due process

violation where a defendant’s sentence was enhanced by the residual clause in the Armed Career

Criminal Act if the prior felony “involved conduct that presented a serious potential risk of

physical injury to another.” Johnson, 576 U.S. 591. The residual clause violated due process

because it required speculation in each case as to what could potentially cause injury in each set

of circumstances. Id. at 598. The ambiguity caused a wide range of interpretation and disparity

among courts over the course of nine years and the Court acknowledged that the “failure of



                                                 10
         Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 11 of 18




persistent efforts to establish a standard can provide evidence of vagueness.” Id. Similarly, the

discussion above regarding what constitutes an “official proceeding” illustrates just part of the

confusion and lack of cohesiveness among jurisdictions as to what qualifies as an “official

proceeding” and what does not. In fact, there has not been any established standard to apply

across all cases. The courts have had to speculate and attempt to draw a line to distinguish

“official proceedings” from just mere ancillary proceedings or investigations. As discussed

above, courts have generally interpreted “official proceeding” to mean something more than an

investigation and something more formal, however there has been no established standard and it

has left ambiguity among the courts. See United States v. Perez, 575 F.3d 164, 169 (2d Cir.

2009); United States v. Dunn, 434 F. Supp. 2d 1203, 1207 (M.D. Ala. 2006); United States v.

Sutherland, 921 F.3d 421, 426 (4th Cir. 2019); United States v. McDaniel, 2014 WL 2084891

(N.D. Georgia 2014).

       The vagueness of the statute is not limited to the confusion surrounding what constitutes

an “official proceeding.” The D.C. Circuit has acknowledged that the word “corruptly” is vague

on its face as used in a similar statute, 18 U.S.C. §1505, that prohibits obstruction of a

proceeding before departments, agencies or congressional investigations. The court held that “in

the absence of some narrowing gloss, people must guess at its meaning and application.” United

States v. Poindexter, 951 F.2d 369, 398 (D.C. Cir. 1991). Previously, in Ricks v. District of

Columbia, 414 F.2d 1097 (D.C. Cir. 1968), the court held a statute that criminalized “leading an

immoral or profligate life” vague because it found “immoral” to be synonymous with “corrupt,

depraved, indecent, dissolute, all of which would result in “an almost boundless area for the

individual assessment of another’s behavior.” Poindexter, 951 F.2d. at 399 (quoting Ricks, 414

F.2d at 1097. The court explained that various dictionary definitions of the word “corrupt” did



                                                 11
          Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 12 of 18




not reduce the confusion as to its meaning for purposes of the statute. Id. After an assessment of

the legislative history and judicial interpretation, the court concluded that neither of those

inquiries provided defendants with the constitutionally required notice that the statute requires,

and found the term vague as applied to the defendant making false statements. Id. at 406.

         Following Poindexter, Congress amended §1515 to define “corruptly” for purposes of

§1505 only to mean “acting with an improper purpose, personally or by influencing another,

including making a false or misleading statement, or withholding, concealing, altering, or

destroying a document or other information.” §1515(b). However, this amendment did not

resolve the vagueness that still exists in §1512 as Congress did not amend §1515 as it applies to

§1512.

         Even though the D.C. Circuit later held that the word “corruptly” was not vague as

applied, it was because in that case the defendant influenced a witness which fit squarely within

the non-vague category that Poindexter established. United States v. Morrison, 98 F.3d 619, 630

(D.C. Cir. 1996). In Morrison, the defendant tried to influence a witness’s testimony and

“exhorted her to violate her legal duty to testify truthfully in court.” Id. The Court in Poindexter

explained that influencing another to “violate their legal duty” was not vague because “it would

both take account of the context in which the term “corruptly” appears and avoid the vagueness

inherent in words like “immorally.” Poindexter, 951 F.2d at 379. However, Morrison was not

faced with the question of what “corruptly” means in the context of Section 1512(c) and does not

resolve the ambiguity that the word presents in conjunction with the rest of the statute. Even

taking “corruptly influences” together is still vague because “influence” alone is another vague

word and means something different than “influencing another to violate their legal duty” as

described in §1515.



                                                  12
          Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 13 of 18




        Analyzing the government’s approach to charging defendants with a violation of

§1512(c)(2) arising out of events on January 6, 2021, illustrates how vague and arbitrary the

enforcement of this statute can be. It appears as though the government has been inconsistent in

its charging decisions. It has attempted to draw some bright line rules by charging individuals

with a violation of §1512(c)(2) if defendants entered the Senate floor. 4 However, when taking a

look at some of the defendants that have been charged with a violation of §1512(c)(2), the

inconsistencies become clear.

        (1) United States v. Isaac Sturgeon, 21-CR-91: Defendant alleged to have assisted in

            pushing a barricade outside the Capitol building but never entered the Senate

            chamber, never went inside the Capitol building, and never made any threats to law

            enforcement or statements on social media suggesting he wished to disrupt the vote.

            Mr. Sturgeon is also not alleged to be a part of the Oath Keepers or the Proud Boys.

        (2) United States v. Kenneth Grayson, 21-CR-224: Defendant alleged to have entered

            Capitol building, but not alleged to have entered the Senate chamber. Prior to

            January 6, 2021, he allegedly wrote in a private message, “I am there for the greatest

            celebration of all time after Pence leads the Senate flip! OR IM THERE IF TRUMP

            TELLS US TO STORM THE FUKIN CAPITOL IME DO THAT THEN!

        (3) United States v. Benjamin Larocca, 21-CR-317: Defendant allegedly entered Capitol

            building while screaming “Our House!” Was with an individual who allegedly was

            yelling, “You fucking oath breakers!” Mr. Larocca is not alleged to have entered the

            Senate floor and is not a member of the Proud Boys or Oath Keepers.


4
 See United States v. Paul Hodgkins, 1:21-CR-188 (RDM); United States v. Tommy Allan, 1:21-CR-064 (CKK);
United States v. Jacob Chansley, 1:21-CR-003 (RCL); United States v. Bradley Bennett, 1:21-CR-312 (JEB); United
States v. Leo Brent Bozell IV, 1:21-cr-216 (JDB) (not alleged to be a member of the Proud Boys or the Oath
Keepers).

                                                      13
           Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 14 of 18




         (4) United States v. Sean Michael McHugh, 21-CR-436: Defendant allegedly employed

            bear spray in direction of officers and yelled insults at officers. Also allegedly used a

            megaphone and engaged crowd with chants, such as “our house!” No evidence he

            entered the Capitol building or the Senate floor.

         (5) United States v. Dale Jeremiah Shalvey, 21-CR-334: Defendant allegedly entered the

            Senate Chamber and is captured on video rummaging through Senator Cruz’s notes.

            However, he is not alleged to be a part of the Oath Keepers or the Proud Boys.

         As illustrated by these cases, the facts and circumstances of each case vary drastically

from each other and make it clear that the government’s charging decisions are inconsistent.

Some cases alleged entry into the Capitol building while others do not. More importantly, the

government does not specify what “influence” these defendants had or how exactly they

“impeded.” In the instant matter, Mr. Andries was charged with only misdemeanors initially but

the government later superseded to add one count of felony obstruction. See ECF Dkt. No 15.

The only basis for that appears to be that he allegedly entered the Capitol building and made

statements similar to many of the other political statements that have been uttered by several

defendants. The inconsistent charging decisions along with the inherently vague words in the

statute, as well as the “residual clause” that is the basis for charging these defendants all show

that 18 U.S.C. §1512(c)(2) is unconstitutionally vague and does not provide fair notice to Mr.

Andries.

   II.      18 U.S.C. §1752 fails to state an offense

            a. The United States Secret Service is the Entity that Governs Designating
               “Restricted Areas” under the statute and not the United States Capitol Police

         Mr. Andries is charged with two counts of violating 18 U.S.C. §1752 for “entering and

remaining in a Restricted Building or Grounds,” and engaging in “disorderly and disruptive

                                                  14
         Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 15 of 18




conduct in a Restricted Building or Grounds.” See ECF Dkt. No 15. When this statute was

enacted, it is clear that the purpose was to designate the United States Secret Service (“USSS”)

to restrict areas for temporary visits by the President. See S. Rep. No. 91-1252 (1970). At the

time of enactment, the USSS was part of the Treasury. Section 1752 grants the Treasury

Secretary the authority to “designate by regulations the buildings and grounds which constitute

the temporary residences of the President.” 18 U.S.C. §1752(d)(1). It also allows the Secretary

to “to prescribe regulations governing ingress or egress to such buildings and grounds to be

posted, cordoned off, or otherwise restricted areas where the President may be visiting.”

§1752(d)(2). There is nothing in the legislative history to suggest that anyone other than the

USSS has the authority to so restrict the areas surrounding the Capitol building.

       The USSS’s duties and responsibilities are outlined in 18 U.S.C. §3056, which include:

               (e)(1): When directed by the President, the United States Secret
               Service is authorized to participate, under the direction of the
               Secretary of Homeland Security, in the planning, coordination, and
               implementation of security operations at special events of national
               significance, as determined by the President.

               (2) At the end of each fiscal year, the President through such
               agency or office as the President may designate, shall report to the
               Congress--

           (A) what events, if any, were designated special events of national
               significance for security purposes under paragraph (1); and

           (B) the criteria and information used in making each designation.

§3056(e)(1)(2)(A)(B). The statute does not state that any other agency is permitted to designate

events for security purposes and only explains that the USSS would be under the designation of

the Department of Homeland Security instead of the Treasury Department. The statute makes

the exclusive role of the USSS even clearer in §3056(g), which states:

               (g) The United States Secret Service shall be maintained as a

                                                15
           Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 16 of 18




                 distinct entity within the Department of Homeland Security and
                 shall not be merged with any other Department function. No
                 personnel and operational elements of the United States Secret
                 Service shall report to an individual other than the Director of the
                 United States Secret Service, who shall report directly to the
                 Secretary of Homeland Security without being required to report
                 through any other official of the Department.

(Emphasis added).

             b. The Government does not allege that the Secret Service Restricted the
                Capitol Grounds on January 6, 2021

        The Superseding Indictment charges Mr. Andries with remaining or entering “restricted

building or grounds,” however does not allege that the USSS designated that area as being

restricted. In fact, in United States v. Griffen, the government conceded that the United States

Capitol Police were responsible for the restricted designations on that day and not the USSS. 21-

CR-92 (TNM) at Dkt. No. 33. The court in Griffen denied a motion to dismiss §1752 based on a

similar argument on the ground that the statute (Congress) did not specifically state who must

designate the “restricted areas.” Id. at Dkt. No. 41. However, the plain reading of 18 U.S.C.

§1752(c)(B), defines “restricted building or grounds” as a “building or grounds where the

President or other person protected by the Secret Service is or will be temporarily visiting.” This

language is how the government has chosen to state the offense in the Superseding Indictment.

See ECF Dkt. 15. Since it is the Secret Service who protects the President or “other person,” it is

the Secret Service who must designate the area “restricted.” The legislative history bolsters this

interpretation. 5



5
  Congress enacted 18 U.S.C. §1752 as part of the Omnibus Crime Control Act of 1970. Public Law 91-644, Title
V, Sec. 18, 84 Stat. 1891-92 (Jan 2. 1971). At that time, the USSS was a part of the Treasury Department. The
Senate Judiciary Committee report accompanying the current version of §1752 noted that there was no federal
statute that specifically authorized the Secret Service to restrict areas where the President maintains temporary
residences and the senators explained that the key purpose of the bill was to provide that authority to the Secret
Service. S. Rep. No. 91-1252 (1970).

                                                        16
         Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 17 of 18




       The court in Griffen also gave an example of the result that would occur if the defense’s

interpretation of the statute holds muster, such as the President not being able to rely on the

military fortification at Camp David already in existence when he visits that facility because the

Secret Service was not the one to restrict the area. See Griffen ECF Dkt. No. 41 at pg. 11.

However, each military base has laws that protect the facility against intruders. For example, 18

U.S.C §1382 prohibits any person from entering any military installation for any purpose

prohibited by law. Military bases are heavily guarded and have entrance and exit points and are

different than federal buildings that need sections to be “cordoned” off in order for the general

public to know which area is restricted. Furthermore, if the deficiency of a statute creates an

absurd result or creates arbitrary enforcement, it must be amended to provide clarity and provide

fair notice to a defendant. Kolender v. Lawson, 461 U.S. 352, 357 (1983). Lastly, if there is no

designation as to “who must” restrict the area, it could create another absurd result which would

be that anyone claiming to be a part of law enforcement could post a sign designating an area as

restricted and a criminal defendant could then be penalized for trespassing because they

“willfully” ignored the sign.



                                       CONCLUSION

       For all of the reasons discussed above, the defendant John Andries, respectfully requests

that the Court dismiss counts 1-3 of the Superseding Indictment because they fail to state an

offense and do not provide fair notice.




                                               Respectfully submitted,


                                                 17
Case 1:21-cr-00093-RC Document 20 Filed 08/13/21 Page 18 of 18




                            A. J. KRAMER
                            FEDERAL PUBLIC DEFENDER

                                   /s/

                            Maria N. Jacob
                            D.C. Bar No. 1031486
                            Assistant Federal Public Defender
                            625 Indiana Avenue, N.W., Suite 550
                            Washington, D.C. 20004
                            (202) 208-7500
                            Maria_Jacob@fd.org




                              18
